                       Case1:19-cr-00116-KMW
                       Case 1:19-cr-00116-KMW Document
                                              Document297
                                                       298 Filed
                                                           Filed03/02/21
                                                                 03/02/21 Page
                                                                          Page11ofof11


                                                      STAMPUR        &    ROTH
                                                         ATTORNEYS AT LAW

             WILLIAM J. STAMPUR                                                               299 BROADWAY, SUITE BOO
             JAMES ROTH                                                                          NEW YORK, N .Y. 10007



                                                                                                      (,   2) 619 -4240
                                                                 USDC SONY                        FAX      212) 619-6743

                                                                 ,DOCUMENT
                March 2, 2021                                    ELECTRONICALLY FILED
                                                                 DOC #: _ _ _-:=--t--r=-:-
                ByECF
                                                                 DATE FILED: 3 ~          ! !~/
                Honorable Kimba M. Wood
                United States District Judge
                Southern District of New York
                500 Pearl Street                                                              MEMO ENDORSED
                New York, NY 10007

                          Re:       United States v. Joel Lopez, et al., 19 Cr. 116 (KMW)

                Dear Judge Wood :

                       I write to respectfully request an adjournment of Mr. Lopez' s sentence proceeding now
                scheduled for March 25, 2021, until the first week of June 2021, at a date and time convenient to
                the Court.

                       This request is made due to the ongoing COVID-19 pandemic and the need to resolve
                outstanding sentencing issues.

                          AUSA Adam Hobson consents to this request

   ~ n-¼e t\U"'°3 '>.S          a.olj Ou, "'-' c,l ~ ::r-~ "-'-           g   I
9,. o 'c). I f tt:t   I I : 0 o 4 · M. ~+<- t"..AA "v.:>                          Very truly yours,

sv..? CV-\S 1t~ i ~ eJ..-~ b~ M.atj o2 S, d-0 d-(.
C:,o,.{f.A..C\M.£~ SlA.'=>fV\,~Sf:sv\ •~
~IA r.J    I,   ~~a.. ' AUSA Adam    Hobson
                                                            d..~   b::,           ~t~:
                          AUSA Michael Krouse




                                                                              SO ORDERED:             N.Y., N.Y.      3/ ~,   d-1


                                                                              '~'()I,.~
                                                                                   KIMBA M. WOOD
                JR/Lopez/Adj Rqst                                                      U.S.D.J.
